      TABLE OF CONTENTS TO DECLARATION OF NICK SUCIU III




Exhibit   Document                       Page No.
1         Firm Resume                    6
EXHIBIT 1
                                                                       1644 Bracken Rd.
                                                                       Bloomfield Hills, MI 48302
                                                                       Phone: 313-303-3472 Fax: 248-698-8634
                                                                       E-Mail: nicksuciu@bmslawyers.com
                                                                       Web: www.bmslawyers.com




       Nick Suciu III is a founding partner of Barbat, Mansour & Suciu PLLC and has extensive experience

and knowledge regarding the dietary, bodybuilding, and sports supplement industry and the science behind

these supplements. Nick Suciu has represented several dietary, bodybuilding, and sports supplements

manufacturers and retailers and advised these clients in the areas of FDA regulatory, advertising and marketing

law. Mr. Suciu is also dedicated to fighting to protect consumers from sports nutrition and dietary supplement

manufacturers who intend to mislead consumers with their claims. Mr. Suciu has filed class action lawsuits

against some of the top selling dietary supplement companies in the country, to help ensure that consumers are

receiving the proper information regarding their purchases of these dietary supplements. Since focusing his

practice on consumer class actions, Mr. Suciu has used his expertise in the United States Food, Drug and

Cosmetic Act to litigate actions against not only dietary supplement companies, but also major food and

cosmetic companies.

       In 2014, Mr. Suciu was appointed Co-Lead Counsel by the Honorable Edward M. Chen in the United

States District Court for the Northern District of California in Wagner, et. al. v. Driven Sports, et. al., Case No.

C13-5239. Illegal compound found in Defendants’ product. In 2016, Mr. Suciu was appointed Co-Lead Counsel

by the Honorable Amy St. Eve in the United States District Court for the Northern District of Illinois in

Bordenet, et. al. v. CVS Pharmacy, Inc., et. al., Case No. 1:16-cv-06103. In 2017, Mr. Suciu was also appointed

Co-Lead Counsel by the Honorable Harry D. Leinenweber in the United States District Court for the Northern

District of Illinois in Lambert, et. al. v. Dollar General Corporation, Case No. 1:16-cv-11319. Both cases

concerned Defendants’ Aloe Gel products allegedly lacking aloe vera.

       Further, Mr. Suciu was appointed Co-Class Counsel by the Honorable Lorna G. Schofield in the United

States District Court for the Southern District of New York, Case No. 1:17-cv-00614. Most recently, Mr. Suciu

was appointed Co-Class Counsel in an approved Nation Class Settlement of $9,000,000 for a protein




                                                                                 Declaration of Nick Suciu
                                                                                        Exhibit 1 Page 6
supplement case. See Gregorio v. Premier Nutrition, Corp., 2019 U.S. Dist. LEXIS 9405 (S.D.N.Y. January 17,

2019).

         Mr. Suciu graduated from Wayne State Law School in 2008 and also received his Masters in Business

Administration from Wayne State University in 2009. Prior to starting Barbat, Mansour & Suciu PLLC, Mr.

Suciu represented sports supplement manufacturers in a consulting capacity and later was an associate with a

national law firm that focused on Class Action Litigation. From 2013 to 2018, Mr. Suciu was recognized as a

"Rising Star" by SuperLawyers Magazine.




                                                                                                               2




                                                                             Declaration of Nick Suciu
                                                                                    Exhibit 1 Page 7
